*987The court
(ARCHBADD, District Judge)
made ‘ the following order:
Now, 4th day of March, 1904, the receiver in bankruptcy, Moses Salsburg, is directed to .set aside the property described in the petition, viz., one bay horse, one covered delivery wagon, and one set of single harness, in order that the same may be delivered over to the trustee to await the action of court as to the right of petitioner, Nathan Shaffer, to the same as a part of his exemption; and in case the petitioner, Nathan Shaffer, shall furnish security in the sum of $200, double its appraised value, conditioned for the return of said property to the trustee in the event his right to exempt the same shall not be sustained, then the receiver is directed to turn the same over to the petitioner, Nathan Shaffer.